The Supreme Court providently exercised its discretion in resentencing the defendant to a determinate term of imprisonment of nine years, with three years of postrelease supervision (see People v Newton, 48 AD3d 115, 119-120 [2007]). Under the circumstances of this case, a further reduction of the defendant’s sentence is not warranted (see People v Medina, 81 AD3d 853 [2011]; People v Schreter, 50 AD3d 930 [2008]; People v Almanzar, 43 AD3d 825, 826 [2007]; People v Suitte, 90 AD2d 80 [1982]). Rivera, J.P, Dillon, Hall and Roman, JJ., concur.